DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent No. JP02001358245 to Yuzawa.
Yuzawa teaches an integrated circuit (IC) device, comprising:
a flexible film (See translation ¶ [0025-0026]);
a plurality of traces (52) bonded on a surface of the flexible film;
an IC chip (30) bonded on the surface of the flexible film, electrically connected to the plurality of traces; and
a first protection pattern (Fig. 5, (62)) bonded on the surface of the flexible film, positioned offset to a disposition region in which the IC chip and the plurality of traces are disposed, and formed of the same material as that of the plurality of traces (¶ [0046]) , the first protection pattern comprising:
a first pattern portion that extends in a first direction,
a second pattern portion that protrudes, in a direction perpendicular to the first direction, from an edge in the first direction of the first pattern portion, and a third pattern portion that protrudes from 
    PNG
    media_image1.png
    314
    462
    media_image1.png
    Greyscale
a position of the second pattern portion separated from the first pattern portion in a second direction opposite to the first direction. Please see annotated figure 5 at right. 





Allowable Subject Matter
Claims 1, 3, 4, 6 – 10, 12 – 20 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The amendment filed on May 5, 2021 incorporated allowable subject matter into rejected claims.
Regarding new claim 22, the prior art of record does not teach or reasonably suggest an IC device as cited in claim 22 comprising, inter alia, “wherein the first protection pattern is connected to the ground line.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814